Citation Nr: 1206410	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  04-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for pes planus, status post operative (also claimed as posterior tibial dysfunction).  


WITNESSES AT HEARING ON APPEAL

Veteran and V.C.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel







INTRODUCTION

The Veteran served on active duty in the Coast Guard from March 1963 to January 1967.  He also had periods of service in the Army Reserve from April 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the claim has in the past been phrased as service connection for bilateral pes planus secondary to external tibial torsion.  However, the Board notes that the Veteran originally claimed the disability as posterior tibial dysfunction secondary to iatrogenic pes planus.  A VA examiner in November 2002 diagnosed bilateral pes planus secondary to external tibial torsion.  The September 2006 VA examiner explained that external tibial torsion would actually cause a supinated foot and that pes planus is not acquired by external tibial torsion.  The Veteran is not service-connected for any disability, and the issue as previously phrased is confusing, in that the term "secondary" is actually a legal term of art.  Thus, for the sole purpose of simplifying the issue, it is being revised to reflect the claim as service connection for pes planus, status post operative (also claimed as posterior tibial dysfunction).

In September 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2005, November 2008, and May 2010, the Board remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate action.



FINDING OF FACT

A pes planus disability was not shown in service, and the most probative evidence fails to link the Veteran's current foot disability to service.  


CONCLUSION OF LAW

The requirements for establishing service connection for pes planus, status post operative, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2002 letter issued prior to the decision on appeal, and in a March 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in September 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, lay evidence, hearing testimony, and medical information from the Internet.

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining the Veteran's entire service personnel file from his periods of service in the Army Reserve from April 1982 to July 2002 and obtaining a clarification opinion from the November 2009 VA examiner.  In response, the RO/AMC obtained the Veteran's entire service personnel file from his periods of service in the Army Reserve.  Additionally, the RO/AMC obtained a May 2011 clarification opinion from the November 2009 VA examiner and further obtained a September 2011 VA addendum opinion.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis of the feet becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2011).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(21), (22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2011).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for pes planus (also claimed as posterior tibial dysfunction) due to his periods of ACDUTRA from April 1982 to July 2002.  The Veteran does not allege that his pes planus disability was incurred during his period of active service in the Coast Guard.  Indeed, at his September 2005 travel board hearing, the Veteran clarified that he did not have any problems with his feet from March 1963 to January 1967.  Instead, he testified that he had always had some foot pain, but that this began to get worse around 1998 or 1999, while he was serving in the Army Reserve.  After careful consideration of all procurable and assembled data, the Board finds that service connection for the claimed disability is not warranted on any basis.

Service treatment records from the Veteran's period of service in the Coast Guard reflect that his feet were assessed as normal at both his March 1963 induction examination and his December 1966 separation examination.  All other service treatment records are negative for any complaints, diagnosis, or treatment of pes planus or any other foot disability.  

Army Reserve service treatment records reflect that the Veteran's feet were assessed as normal at his April 1982 entrance examination as well as at several periodic physical examinations conducted during his reserve service (dated in November 1985, September 1989, and December 1993).  However, a December 1998 podiatry clinic entry reflects that the Veteran presented with complaints of pain and swelling in his left ankle of one year duration.  Physical examination revealed marked pronation with pes planus involving severe forefoot/rearfoot varus; he was deemed fit for continued duty, with a profile.  At a February 2000 periodic examination, the Veteran was noted to have a history of subtalar joint arthropathy in the left foot.  He was found to have palpable bilateral talar tenderness, with the left worse than the right, and the examiner indicated that he had subtalar joint arthropathy.  On a February 2000 Physical Profile, it is noted that the Veteran had subtalar degenerative arthritis bilaterally in his feet, with the left worse than the right.  He was ultimately recommended for a permanent profile for subtalar degenerative arthritis of the feet, left worse than right.  

Post-service private medical records dated from October 1999 to September 2005 indicate that the Veteran received periodic treatment for foot disabilities, including heel pain, subacute posterior tibial tendonitis, status post surgical correction of tibialis posterior tendon dysfunction, compensatory Achilles tendonitis 8 months status post flatfoot reconstruction surgery on the left.  In October 1999, Dr. E.J.A. diagnosed the Veteran with subtalar joint arthropathy (secondary to posterior tibial dysfunction), left, and posterior tibial tendinitis, right; a partial tear of the tibialis posterior tendon, left, was ruled out.  A July 2002 private MRI of the Veteran's left foot was interpreted to reveal findings compatible with distal tibialis posterior tendon injury.  In an August 2002 statement, the Veteran's podiatrist, E.J.A., D.P.M., reported that he had been treating the Veteran since October 1999, at which time the Veteran had presented to his office with a unilateral flatfoot deformity and pain without trauma and injury.  The Veteran had maintained that he had had flatfeet since his days in the service and that as of a few years ago, his left foot had started "turning out" and becoming swollen and painful.  Dr. E.J.A. stated that a new MRI of the Veteran had revealed tenosynovitis of the distal portion of the posterior tibial tendon with no new tear.  He stated that this pathology was consistent with long-standing posterior tibial dysfunction secondary to iatrogenic pes planus and opined that this disability may have arisen during the Veteran's time in the service when he wore standard boots, without proper arch support.  In December 2003, the Veteran underwent surgery at a private hospital to correct his left ankle with subtalar joint arthroereisis.  In a September 2005 statement, Dr. E.J.A. reiterated "with a great degree of medical certainty" that the Veteran's posterior tibial dysfunction may have arisen during his time in the service when he wore standard boots, without proper arch support, and that the Veteran's foot condition was caused by repetitive trauma during his military service.

At a November 2002 VA examination, the Veteran reported no trauma to his feet during service.  He stated that pain had developed in both feet, left more than the right, in 1999.  He complained that the pain had become progressively worse.  The examiner noted that the Veteran had been given orthotics, which had provided relief until July 2000 when the Veteran had to be given a short leg ankle brace with an arch support in order to alleviate the pain.  Upon examination, the Veteran was diagnosed with bilateral pes planus, and the examiner opined that the pes planus was secondary to a developmental condition, namely external tibial torsion, with a left posterior tibial tendon rupture superimposed on it.  

In a June 2003 statement, the Veteran contended that his current foot disability was aggravated by "all of the physical activity that I experienced in the service."

At his September 2005 Travel Board hearing, the Veteran clarified that he did not have any problems with his feet during his active duty service from March 1963 to January 1967.  Rather, he testified that he had always had some foot pain, but that this began to get worse around 1998 or 1999, while he was serving in the Army Reserve.  He testified that there was no actual trauma, which is consistent with his statements to care providers.  He also stated that he never attempted to receive treatment for his foot problems during his service in the Army Reserve.  He did testify that he slipped on the ice during a reserve drill period at Fort Dix, New Jersey, but that it was not reported and he did not go to a doctor.  He also testified that he ran approximately six miles every day throughout the duration of his Army Reserve service (from April 1982 to July 2002) and also participated in long-distance hikes (while carrying a heavy pack weighing 35 to 40 pounds) during that time period.  He indicated that during his Reserve duty, he served approximate 27 to 28 days plus 12 drill weekends a year.  He stated that in 2000, he was given a permanent profile in the Army Reserve for his feet.  He reported that he currently suffered from throbbing pain and stiffness in his ankles, especially where his Achilles tendons were located, and that he walked with a cane to alleviate some of the pressure when he put his foot down and to help with his balance.  He maintained that due to the condition of his feet, he could no longer take long walks on the beach and boardwalk, go dancing, play touch football with his family, go skiing, or drive to trade shows and give equipment demonstrations for work.        

At a September 2006 VA examination, the Veteran reported a history of left foot pain and swollen arch pain on the right since 2002.  He denied having any foot injury.  Upon examination, the examiner found that the Veteran had severe flat foot, left, with bilateral plantar fasciitis superimposed upon the flat foot.  She stated that the severe left flat foot was developmental and worsened during the Veteran's period in the reserves; however, she then stated that the Veteran's bilateral pes planus was acquired and not secondary to external tibial torsion.  She found that "the Veteran's active duty caused or aggravated the posterior tibial tendon rupture."  She explained that there did not have to be any specific trauma of the foot to develop a posterior tibial tendon rupture or dysfunction, as the rupture and dysfunction of the tendon could occur over time.  She also stated that the Veteran's "degenerative arthritis" was caused by a result of his active duty and that it could not be "stated that the degenerative arthritis caused the rupture of the posterior tibial tendon without resorting to mere speculation."   

At an April 2008 VA examination, the Veteran reported a history of painful left foot since 1999.  The examiner noted that she was the same examiner who had seen the Veteran in September 2006.  She also indicated that the November 2002 VA examiner was no longer employed by VA.  Upon examination, the examiner diagnosed the Veteran with plantar fasciitis of the left foot.  She explained that there was no evidence of pes planus on the left foot because the Veteran had undergone reconstructive surgery on the left foot in December 2003.  She noted that the November 2002 VA examination had occurred prior to the Veteran's left foot surgery, and therefore she could not provide an addendum opinion to that examination for a pre-surgical condition that no longer existed.  The examiner asserted that acquired pes planus was not caused by or a result of external tibial torsion.  She explained that external tibial torsion caused the foot to supinate, which would result in a high arch foot, while internal tibial torsion would cause the foot to pronate and result in a flat foot.  She stated that posterior tibial tendon dysfunction was the most common cause of adult flat foot, which was not a congenital condition because it could occur late in life.  She noted that there was no mention of flat feet in the Veteran's earlier service records and indicated that posterior tibial tendon dysfunction or rupture did not have to occur with specific trauma to the foot or ankle, but could occur with time.  The examiner provided a confusing opinion: "[The Veteran's] active duty for training or inactive duty for training is caused by or a result of posterior tibial tendon...the most common cause of adult acquired flatfoot."  The examiner went on to state that "the rupture of the [Veteran's] tendon is as least as likely caused by the subtalar joint arthropathy," which she indicated was caused by repetitive trauma and stress to the foot over time.  

During a November 2009 examination, the Veteran again confirmed that he began noticing his left flat foot condition in 1999 during his period of service in the Army Reserve.  He also denied any foot injuries while in active duty.  A VA examiner (a Doctor of Podiatric Medicine) examined the Veteran's feet thoroughly.  Despite indicating at the beginning of the examination report that he had reviewed the claims file, the examiner later noted in the Medical Opinion section of the report that he did not review any private medical records or service medical records, but that he did review the Veteran's VA treatment records.  The examiner went on to note that there was no objective evidence that pes planus began during 1963 to 1967.  The examiner was asked to determine whether the Veteran's bilateral pes planus was acquired or congenital, if the pes planus began during the period from 1963 to 1967, if the pes planus had an acute onset as a result of a specific injury, and whether the non-service activity of running 6 miles a day worsened the pes planus.  In response, the examiner stated as follows: "is less likely as not (less than 50/50 probability) caused by or a result of None."  The examiner's rationale was stated as follows: "The bilateral pes planus is most likely congenital.  No history of trauma to promote a pes planus condition.  Nonservice activity such as running 6 miles per day is likely to worsen condition."  

In May 2011, the November 2009 VA examiner provided a clarification of his previous opinion.  The examiner reviewed the Veteran's claims file to include service treatment records.  Regarding whether the Veteran's bilateral pes planus was acquired or congenital, the examiner opined that the condition was acquired because no pes planus condition was noted on the Veteran's entrance examination, and the Veteran had stated that he had not been born with a pes planus condition.  The examiner also found no objective evidence of a pes planus condition from 1963 to 1967.  With respect to whether the pes planus had an acute onset as a result of specific injury during ACDUTRA or INACDUTRA between April 1982 to July 2002, the examiner found that the pes planus condition did not have an acute onset.  He explained that no specific injury was noted during active duty training or inactive duty training and that the condition instead arose from the wear-and-tear stresses of age.  Finally, in regards to whether the Veteran's pes planus was permanently worsened beyond the normal progress of the disorder by the ACDUTRA activities versus the non-service activities, the examiner opined that it was at least as likely as not that the pes planus was permanently worsened beyond the normal progress of the disorder by the 27 to 28 days of active duty training per year.  He then stated that he believed that the daily 6-mile runs that the Veteran engaged in between April 1982 to July 2002 had more of a detrimental impact on the Veteran's feet.  In a September 2011 addendum, the examiner clarified that he believed that the Veteran's pes planus was more likely permanently aggravated by his non-training status involving running for 6 miles a day and not by the 27 to 28 days of active duty training per year.  His rationale was that flatfeet could occur when the arches did not develop during childhood, but in other cases, flatfeet could be caused by an injury or from the simple wear-and-tear stresses of age.  He found that in the Veteran's case, his daily 6-mile runs that he made for 10 years put gradual excessive stress on his feet that worsened or caused a flat foot condition.    

With regard to service connection for the Veteran's claim for pes planus the Board reiterates that the Veteran's service treatment records for his period of service in the Coast Guard are negative for any complaints, diagnosis, or treatment of any foot disability.  In addition, arthritis of the feet was not shown to a compensable degree within one year following his discharge from service in the Coast Guard.  Indeed, at his September 2005 hearing and at multiple VA examinations, the Veteran acknowledged that he did not have problems with his feet during his period of service between 1963 and 1967.  

As for the Veteran's period of service in the Army Reserve, service treatment records first note complaints of left ankle pain and swelling of one-year duration and revealed pronation with pes planus involving severe forefoot/rearfoot varus.  He was recommended for a permanent profile due to bilateral subtalar degenerative arthritis in the feet.  However, this evidence does not establish that the condition arose due to injury or disease during ACDUTRA or due to injury during INACDUTRA, and the Veteran does not contend it is related to a specific injury.  The Board also notes that although the Veteran had degenerative arthritis in the feet, even if the Veteran had arthritis within one year of ACDUTRA, the advantage of the evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).   

The Board notes that a private podiatrist opined in August 2002 and September 2005 that the Veteran's foot condition "may have" arisen during service when he wore standard boots, without proper arch support, and sustained repetitive trauma.  However, these opinions are speculative in nature.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  Additionally, there is no indication that this private podiatrist had reviewed the Veteran's claims file when rendering his opinion or whether he was referring to the Veteran's active service, reserve duty periods, or was considering the Veteran's entire reserve period as equivalent to active service.  Accordingly, as his opinions are speculative and include insufficient rationale, they are entitled to no probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Similarly, a November 2002 VA examiner found that the Veteran's pes planus was secondary to a developmental condition, namely external tibial torsion, but did not provide any rationale for why he thought so, nor did he indicate that he reviewed the Veteran's claims file when rendering his opinion.  A VA examiner in September 2006 and April 2008 provided confusing and contradictory opinions, as she found that the Veteran's pes planus was both a developmental disorder and an acquired disorder in the same opinion, and then concluded in another opinion that the Veteran's active duty for training or inactive duty for training was caused by or a result of his posterior tibial tendon, which was the most common cause of adult acquired flatfoot.  Finally, the November 2009 VA examiner's opinion was also confusing and non-responsive, as he simply concluded that "is less likely as not (less than 50/50 probability) caused by or a result of None."  The Board also notes that the September 2006, April 2008, and November 2009 examiners did not have the benefit of reviewing the Veteran's complete service treatment records for his period of service in the Army Reserve and also appeared to reflect the assumption that the Veteran's reserve service was equivalent to active duty in terms of length and duration of service when in fact the Veteran only served for 27 to 28 days plus 12 weekends a year.  Accordingly, these opinions are likewise accorded little, if any, probative weight.  Id.

By contrast, despite the non-responsive opinion he provided in November 2009, the May 2011 VA examiner reviewed the entire claims file (including the Veteran's service treatment records from his Army Reserve service), interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's pes planus disability was related to or worsened by his period of active service.  For these reasons, the May 2011 opinion by the VA examiner as amended by the September 2011 addendum is afforded greater probative value than the August 2002 and September 2005 opinions from the private podiatrist as well as the September 2006, April 2008, and November 2009 opinions from the other VA examiners.  
 
Furthermore, while the Veteran contends that his pes planus is related to his period of service, it has not been shown that he has specialized training sufficient to render such an opinion.  In this regard, medical disorders such as pes planus can have many causes and medical expertise is required to identify the etiology of such a disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion regarding the etiology of his current pes planus is not competent medical evidence.  

The Board also acknowledges that the Veteran submitted medical treatises from the Internet regarding different causes and aggravation of pes planus.  However, these treatises only provided general information with respect to the pes planus disability and are not specific to the facts of his case.  Thus, such documents are entitled to little probative weight as they do not address the specific relationship of the Veteran's pes planus and his military service. 

For these reasons, the opinion by the May 2011 examiner with September 2011 addendum (which was accompanied by detailed supporting rationale and a review of the claims file) is of greater probative value than the opinions by the August 2002 and September 2005 private podiatrist and November 2002 VA examiner (which did not have a supporting rationale or the benefit of a review of the claims file), the opinions by the September 2006 and April 2008 VA examiner and November 2009 VA examiner (which were contradictory, confusing, and non-responsive), the Veteran's lay contentions regarding the etiology of his pes planus, and the treatise information.  

In sum, the Board finds that the most competent and probative evidence indicates that a chronic pes planus disability was not shown during active service or for many years thereafter, and the most probative evidence fails to link the Veteran's current pes planus to his active service or to ACDUTRA or INACDUTRA periods of reserve service.  Accordingly, service connection for pes planus (also claimed as posterior tibial dysfunction), is not warranted.  See 38 C.F.R. § 3.303 (2011).  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for pes planus, status post operative (also claimed as posterior tibial dysfunction), is denied.  


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


